                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

    MARK DOWNEY,

       Plaintiff,

       v.                                                 Civil Action No.: PX-19-1872
                                                             (SEALED)
    US OF AMERICA, et al.

       Defendant.



                                    MEMORANDUM OPINION

            Plaintiff, Mark Downey, filed the above-captioned Complaint on June 25, 2019, together

with a Motion for Leave to Proceed in Forma Pauperis, to Quash Sovereign Immunity, to

Accommodate the Disabled, to Seal, and to Refer Criminal Case to the United States Attorney.

ECF Nos. 2, 3. Because Downey appears indigent, his Motion to Proceed in Forma Pauperis is

granted. ECF No. 2 at pp. 4-6. Below, the Court addresses the remaining motions and the legal

sufficiency of the Complaint.

            Downey has filed a 93-page Complaint that, as best the Court can discern, is a qui tam

action brought pursuant to the False Claims Act, alongside a whistleblower claim brought under

the Dodd-Frank Act. ECF No. 1 at p. 4, ECF No. 1-1 at pp. 1-2. Mr. Downey asserts that he is a

“disabled1 whistle-blower,” and alleges that “the entire Federal Government has orchestrated a

war to decimate all of his efforts to balance the Federal Budget.” ECF No. 1-1 at p. 2. Downey

further asserts:

             The Federal Balanced Budget effort was an when reactivated is attainable and
             realistic. The IRS annulated his massive, unselfish, generous, extraordinary


1
        Downey repeatedly refers to himself as disabled and references the Americans with Disabilities
Act, but Downey does not explain how his disability is relevant to his claims.
         accomplishments which would have resulted in a Worldwide Economic
         Explosion.

         Due to the unauthorized and illegal destruction and deletion of 543,455 IRS
         Whistleblower accepted submissions the only recourse was to file Legal Claims
         with each Individual General Counsel Department/ Agency . . . .

       Id. (emphasis in original).

       Downey invokes this Court’s federal question jurisdiction and claims that the deletion of

his whistleblower reports to the IRS violates his Eighth Amendment right to be free from cruel

and unusual punishment because he has been subjected to “severe stress which resulted in severe,

life-long ramifications.” Id. at p. 3. As relief, Downey seeks money damages as well as referral

of the matter for criminal prosecution. Downey also asks that this Court seal the case to prevent

the Federal Government from retaliating against him. ECF No. 3.

       Because Downey is declared indigent pursuant to 28 U.S.C. § 1915(a)(1), that same statute

requires dismissal of any claim that is frivolous or otherwise does not state a legally cognizable

cause of action. See 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). This Court is mindful of its obligation

to construe liberally self-represented pleadings. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

The Court takes the facts alleged in the Complaint as true and most favorably to the plaintiff. Id.

at 93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). Nonetheless, liberally

construing the Complaint does not mean that this Court must ignore a clear failure to state a legally

cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not

“conjure up questions never squarely presented.”).

        The Complaint in this case, despite its length, suffers from several fatal flaws. First, the

Complaint fails to comply with Rule 8(a)(2) of the Federal Rules of Civil Procedure, which

requires that a complaint include “a short and plain statement of the claim showing that the pleader

                                                 2
is entitled to relief.” Rule 8(e)(1) additionally requires that complaint allegations be “simple,

concise, and direct.” These essential requirements of any complaint ensure that the Court and

Defendants are given “fair notice of what the plaintiff's claim is and the grounds upon which it

rests.” Swirkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)). Where, as here, a complaint is “so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised,” the complaint is properly dismissed.

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). When assessing whether a complaint

satisfies Rule 8, courts look to its length and complexity, see, e.g., United States ex rel. Garst v.

Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003); whether the claims are set forth with

sufficient clarity to allow the formation of a defense, see Kittay v. Kornstein, 230 F.3d 531, 541

(2d Cir. 2000); and whether the plaintiff is represented by counsel. See, e.g., Elliott v. Bronson,

872 F.2d 20, 21-22 (2d Cir. 1989).

       This Complaint and accompanying materials is 93 pages. It recites a laundry list of civil

and criminal statutes and appears to be at least two separate complaints combined in a confusing

manner. See ECF No. 1 at pp. 23, 26. The Complaint also references an array of seemingly

unrelated federal and state statutes such as the Clayton Antitrust Act, id. at p. 42; the Virginia

Consumer Protection Act, id. at p. 49; and the Federal Tort Claims Act, id. at p. 53; in addition to

the Dodd-Frank Act claims and the qui tam action. Woven throughout are Downey’s claims of

pain and suffering, to include caring for his 86-year old mother. Id. at p. 68. The Complaint is

decidedly not a plain, concise statement apprising the Court and Defendant of the allegations. The

Complaint must be dismissed on this ground alone.

       Second, to the extent the Complaint attempts to bring a qui tam action, such claims must

be dismissed because the plaintiff-relator cannot be self-represented. U.S. ex rel. Lu v. Ou, 368



                                                   3
F.3d 773, 775 (7th Cir. 2004) abrogated by U.S. ex rel. Eisenstein v. City of N.Y., N.Y., 556 U.S.

928 (2009) (citations omitted). In a False Claims Act qui tam action, “the United States is the real

party in interest, and the need for adequate legal representation of the United States counsel against

permitting pro se suits.” U.S. ex rel. Brooks v. Lockheed Martin Corp., 237 F.App’x 802, 803 (4th

Cir. 2007) citing United States ex rel. Milam v. Univ. of Tex., 961 F.2d 46, 50 (4th Cir.1992).

Accordingly, Downey, as a pro se plaintiff, may not pursue a False Claims Act suit.

       Third, as for the Dodd-Frank Act claims, this statute permits suit brought by a

“whistleblower” regarding “information relating to a violation of the securities laws to the

[Securities Exchange] Commission, in a manner established, by rule or regulation, by the

Commission.’” Id. at 774, citing 15 U.S.C. § 78u–6(a)(6). Given that the gravamen of the

Complaint involves information provided to the IRS, the Court sees no basis for a viable Dodd-

Frank Act claim.

       Downey also seeks to seal the case for fear of retaliation. ECF No. 3. Pursuant to Local

Rule 105.11, “[a]ny motion seeking the sealing of pleadings, motions, exhibits or other documents

to be filed in the Court record shall include (a) proposed reasons supported by specific factual

representations to justify the sealing and (b) an explanation why alternatives to sealing would not

provide sufficient protection.” The purpose of this Rule is to allow the movant to demonstrate

why the common-law presumptive right of access to court filings is rebutted by “countervailing

interests heavily outweigh the public interest in access.” Doe v. Public Citizen, 749 F.3d 246, 265-

66 (4th Cir. 2014). Downey has provided no grounds to support continued sealing. The motion

to seal is denied. The Court recognizes, however, that Downey submitted sensitive, protected




                                                  4
health information to support his in forma pauperis motion. Those documents shall remain under

seal.3 All other docket entries shall be unsealed.

         A separate Order follows.



___July 8, 2019__________                                          ____________/S/________________
Date                                                               Paula Xinis
                                                                   United States District Judge




3
  This motion also seeks to “expedite” the case, to “quash sovereign immunity,” and to refer for criminal prosecution.
ECF No. 3. The Court denies the motion to expedite as moot. Although not clear, to the extent Downey seeks a
favorable ruling that the government is not immune from suit, this motion is also denied as moot. As for Downey’s
request to refer the matter for criminal prosecution, it is well settled that “a private citizen lacks a judicially cognizable
interest in the prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Such
requested relief is denied as a matter of law.

                                                              5
